



Corteva, Inc.
Change in Control and Executive Severance Plan


ARTICLE I
Purpose
This Change in Control and Executive Severance Plan has been established by the
Company on June 25, 2019 (the “Effective Date”) to provide certain employees of
the Company with the opportunity to receive certain severance protections. The
Plan, as set forth herein, is primarily intended to help retain qualified
employees, maintain a stable work environment and provide economic security to
eligible employees in the event of certain qualifying terminations of
employment. Capitalized terms used but not otherwise defined herein have the
meanings set forth in Article II.
The Plan is not intended to be included in the definitions of “employee pension
benefit plan” or “pension plan” set forth under Section 3(2) of ERISA. The Plan
is intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations, Section
2510.3-2(b). Notwithstanding the foregoing, if and to the extent that the Plan
is deemed to be an “employee pension benefit plan” or “pension plan” as set
forth under Section 3(2) of ERISA, then the Plan is intended, for all purposes
under ERISA, to constitute a plan that is unfunded and maintained by the Company
primarily for the purposes of providing deferred compensation for a select group
of management or highly compensated employees.
ARTICLE II
Definitions
“Accrued Compensation” means in respect of any Participant: (i) Base Salary
accrued by the Participant through, but not paid to the Participant as of, the
Qualifying Termination Date, (ii) any cash incentive bonus earned by the
Participant in respect of the most recent completed fiscal year preceding the
Qualifying Termination but not paid to the Participant as of the Qualifying
Termination Date and (iii) any vested employee benefits to which the Participant
is entitled as of the Qualifying Termination Date under any employee benefit
plan of the Company.
“Administrator” means the Compensation Committee or its delegate.
“Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by Corteva.
“Award” has the meaning set forth in the Omnibus Incentive Plan.
“Base Salary” means the Participant’s annual base salary as in effect
immediately prior to the Qualifying Termination Date or, if higher, as in effect
immediately prior to the occurrence of an event or circumstance constituting
Good Reason.
“Beneficial Owner” (or any variant thereof) has the meaning defined in Rule
13d-3 under the Exchange Act.
“Benefit Continuation” has the meaning set forth in Section 3.02(d).
“Benefit Continuation Coverage” means:
(i)
in the case of the CEO, three (3) years if a Qualifying Termination occurs
during the Covered Period and two (2) years if a Qualifying Termination occurs
outside of the Covered Period,

(ii)
in the case of a Tier 2 Participant, two (2) years if a Qualifying Termination
occurs during the Covered Period and one and one half (1½) years if a Qualifying
Termination occurs outside of the Covered Period,

(iii)
in the case of a Tier 3 Participant, one and one half (1½) years if a Qualifying
Termination occurs during the Covered Period and one (1) year if a Qualifying
Termination occurs outside of the Covered Period,

(iv)
in the case of a Tier 4 Participant, (A) one (1) year if a Qualifying
Termination occurs during the Covered Period and (B) one (1) month for every two
(2) completed years of service (with a minimum of six (6) months and a maximum
of twelve (12) months) if a Qualifying Termination occurs outside of the Covered
Period and

(v)
in the case of a Tier 5 Participant, one (1) month for every two (2) completed
years of service (with a minimum of six (6) months and a maximum of twelve (12)
months).






--------------------------------------------------------------------------------





“Benefit Continuation Period” means the period commencing on the Qualifying
Termination Date and ending upon the earlier to occur of (i) completion of the
number of years under the applicable Benefit Continuation Coverage and (ii) the
date on which the Participant becomes eligible to receive coverage on
substantially similar terms from another employer or, in the case of
Outplacement Services, the date on which the Participant accepts an offer of
full-time employment from a subsequent employer.
“Board” means the Board of Directors of Corteva.
“Cause” has the meaning set forth in the Omnibus Incentive Plan (determined
without regard to the provisions of any ‘Award Agreement’ within the meaning of
the Omnibus Incentive Plan).
“CEO” means the Chief Executive Officer of Corteva from time to time.
“Change in Control” means the first occurrence of an event set forth in any one
of the following paragraphs following the Effective Date:
(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Corteva (not including in the securities Beneficially Owned by
such Person which were acquired directly from Corteva or any Affiliate thereof)
representing more than thirty percent (30%) of the combined voting power of
Corteva’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or


(ii)the date on which individuals who constitute the Board as of the Effective
Date and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest,
including, but not limited to, a consent solicitation, relating to the election
of directors of Corteva) whose appointment or election by the Board or
nomination for election by Corteva’s stockholders was approved or recommended by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the Effective Date or whose appointment, election or
nomination for election was previously so approved or recommended cease for any
reason to constitute a majority of the number of directors serving on the Board;
or


(iii)there is consummated a merger or consolidation of Corteva or any direct or
indirect Subsidiary (as defined in the Omnibus Incentive Plan) with any other
corporation or other entity, other than (A) a merger or consolidation (I) which
results in the voting securities of Corteva outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of Corteva or
any Subsidiary, more than fifty percent (50%) of the combined voting power of
the securities of Corteva or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (II) following
which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the board of directors of Corteva, the entity
surviving such merger or consolidation or, if Corteva or the entity surviving
such merger or consolidation is then a Subsidiary, the ultimate parent thereof,
or (B) a merger or consolidation effected to implement a recapitalization of
Corteva (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of Corteva (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from Corteva or its Affiliates) representing more than fifty percent (50%) of
the combined voting power of Corteva’s then outstanding securities; or


(iv)the stockholders of Corteva approve a plan of complete liquidation or
dissolution of Corteva or there is consummated an agreement for the sale or
disposition by Corteva of all or substantially all of Corteva’s assets, other
than (A) a sale or disposition by Corteva of all or substantially all of
Corteva’s assets to an entity, more than fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of
Corteva following the completion of such transaction in substantially the same
proportions as their ownership of Corteva immediately prior to such sale or (B)
a sale or disposition of all or substantially all of Coretva’s assets
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed or, if such entity is a
subsidiary, the ultimate parent thereof.
Notwithstanding the foregoing, (i) a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of Corteva immediately following such
transaction or series of transactions and (ii) to the extent required to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, a
Change in Control





--------------------------------------------------------------------------------





shall be deemed to have occurred under the Plan with respect to any payment or
benefit that constitutes deferred compensation under Section 409A of the Code
only if a change in the ownership or effective control of Corteva or a change in
ownership of a substantial portion of the assets of Corteva shall also be deemed
to have occurred under Section 409A of the Code. For purposes of this definition
of Change in Control, the term “Person” shall not include (w) Corteva or any
Subsidiary thereof, (x) a trustee or other fiduciary holding securities under an
employee benefit plan of Corteva or any Subsidiary thereof, (y) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(z) a corporation owned, directly or indirectly, by the stockholders of Corteva
in substantially the same proportions as their ownership of shares of Corteva.
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code shall be deemed to include a reference to any regulations
promulgated thereunder.
“Company” means Corteva, and, except as the context otherwise requires, its
Affiliates and wholly-owned subsidiaries and any successor by merger,
acquisition, consolidation or otherwise.
“Compensation Committee” means the People and Compensation Committee of the
Board.
“Covered Period” means the period of time beginning on the first occurrence of a
Change in Control and lasting through the two-year anniversary of the occurrence
of the Change in Control.
“Corteva” means Corteva, Inc., a Delaware corporation.
“Effective Date” has the meaning set forth in Article I.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Any reference to a section of ERISA shall be deemed to include a reference to
any regulations promulgated thereunder.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excise Tax” means any excise tax imposed on the Participant under Section 4999
of the Code.
“Good Reason” has the meaning set forth in the Omnibus Incentive Plan
(determined without regard to the provisions of any ‘Award Agreement’ within the
meaning of the Omnibus Incentive Plan).
“Omnibus Incentive Plan” means the Corteva, Inc. 2019 Omnibus Incentive Plan, as
may be amended from time to time.
“Participant” means each of the CEO, Tier 2 Participants, Tier 3 Participants,
Tier 4 Participants and Tier 5 Participants.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.
“Plan” means this Corteva, Inc. Change in Control and Executive Severance Plan,
as may be amended from time to time.
“Qualifying Termination” means the termination of a Participant’s employment
either by the Participant for Good Reason (in the case of Tier 3 Participants,
Tier 4 Participants and Tier 5 Participants, during the Covered Period only) or
by the Company without Cause.
“Qualifying Termination Date” means the date on which a Participant incurs a
Qualifying Termination.
“Restricted Period” means the one (1) year period following a Qualifying
Termination.
“Severance Multiple” means:
(i)
in the case of the CEO, three (3) in respect of a Qualifying Termination during
the Covered Period and two (2) in respect of a Qualifying Termination outside
the Covered Period,

(ii)
in the case of a Tier 2 Participant. two (2) in respect of a Qualifying
Termination during the Covered Period and one and one half (1½) in respect of a
Qualifying Termination outside the Covered Period,

(iii)
in the case of a Tier 3 Participant, one and one half (1½) in respect of a
Qualifying Termination during the Covered Period and one (1) in respect of a
Qualifying Termination outside the Covered Period,






--------------------------------------------------------------------------------





(iv)
in the case of a Tier 4 Participant, (A) one (1) in respect of a Qualifying
Termination during the Covered Period and (B) one twelfth (1/12) for every two
(2) completed years of service (with a minimum of one half (½) and a maximum of
one (1)) in respect of a Qualifying Termination outside the Covered Period and

(v)
in the case of a Tier 5 Participant, one twelfth (1/12) for every two (2)
completed years of service (with a minimum of one half (½) and a maximum of one
(1)).

“Target Annual Bonus” means a Participant’s target annual cash incentive bonus
pursuant to any annual bonus or incentive plan maintained by the Company in
respect of the fiscal year in which the Qualifying Termination Date occurs,
provided that if the Participant is not eligible to receive a specified target
annual cash incentive bonus following a Change in Control, then Target Annual
Bonus shall mean such target annual cash incentive bonus in effect as of
immediately prior to the date of the Change in Control.
“Tier 2 Participant” means each of the Tier 2 Participants who may be set forth
on Exhibit A-1 to this Plan from time to time. For purposes of this definition,
if an employee is designated a Tier 2 Participant on Exhibit A-1 immediately
prior to a Change in Control, such employee shall be eligible for benefits as
such under this Plan.
“Tier 3 Participant” means each of the Tier 3 Participants who may be set forth
on Exhibit A-2 to this Plan from time to time. For purposes of this definition,
if an employee is designated a Tier 3 Participant on Exhibit A-2 immediately
prior to a Change in Control, such employee shall be eligible for benefits as
such under this Plan.
“Tier 4 Participant” means each of the Tier 4 Participants who may be set forth
on Exhibit A-3 to this Plan from time to time. For purposes of this definition,
if an employee is designated a Tier 4 Participant on Exhibit A-3 immediately
prior to a Change in Control, such employee shall be eligible for benefits as
such under this Plan.
“Tier 5 Participant” means each of the Tier 5 Participants who may be set forth
on Exhibit A-4 to this Plan from time to time. For purposes of this definition,
if an employee is designated a Tier 5 Participant on Exhibit A-4 immediately
prior to a Change in Control, such employee shall be eligible for benefits as
such under this Plan.
“Total Payments” has the meaning set forth in Section 4.01.
ARTICLE III
SEVERANCE
Section 3.01 Accrued Compensation. If a Participant terminates employment with
the Company for any reason, the Company shall provide (or cause to be provided
to) the Participant the Participant’s Accrued Compensation.


Section 3.02 Qualifying Termination.


(a)Amount Outside Covered Period. In the event a Participant incurs a Qualifying
Termination outside of the Covered Period, subject to the execution and
nonrevocation of a general release of claims in a form and manner reasonably
acceptable to the Company and compliance with the provisions of Article V, the
Company shall provide (or cause to be provided) to the Participant:
(i)a lump sum cash payment equal to the product of (A) the applicable Severance
Multiple and (B) the sum of Base Salary and Target Annual Bonus;


(ii)a lump sum cash payment equal to the product of (A) the Target Annual Bonus
and (B) a fraction, the numerator of which is the number of days elapsed in the
calendar year in which occurs the Qualifying Termination, through and including
the Qualifying Termination Date, and the denominator of which is 365 (the
“Pro-Rated Annual Bonus”);
(iii)Benefit Continuation during the Benefit Continuation Period; and


(iv)the provision of outplacement services suitable to the Participant’s
position during the Benefit Continuation Period pursuant to Company policy from
time to time (“Outplacement Services”).


(b)Amount During Covered Period. In the event a Participant incurs a Qualifying
Termination during the Covered Period, subject to the execution and
nonrevocation of a general release of claims in a form and manner reasonably
acceptable to the Company and compliance with the provisions of Article V, the
Company shall provide (or cause to be provided to) the Participant:





--------------------------------------------------------------------------------





(i)a lump sum cash payment equal to the product of (A) the applicable Severance
Multiple and (B) the sum of Base Salary and Target Annual Bonus;


(ii)the Pro-Rated Annual Bonus;


(iii)Benefit Continuation during the Benefit Continuation Period;


(iv)Outplacement Services;


(v)any unvested or unexercisable portion of an outstanding Award carrying a
right to exercise shall become fully vested and exercisable, and the
restrictions, deferral limitations, payment conditions and forfeiture conditions
applicable to such Award granted under the Omnibus Incentive Plan shall lapse
and be treated as satisfied, in each case with any performance conditions
imposed in respect of such Award deemed achieved at target performance levels;
and


(vi)continued financial and tax counseling services during the Benefit
Continuation Period pursuant to Company policy from time to time, as made
available immediately before the Qualifying Termination (or as made available
immediately before the Change in Control if more favorable).


(c)Timing and Form of Cash Payment. Subject to Section 8.13, the payments
described in Sections 3.02(a)(i)-(ii) and 3.02(b)(i)-(ii) shall be made no
sooner than the date on which the general release of claims becomes irrevocable
but subject to Sections 3.02(a)(ii) and 3.02(b)(ii) not later than sixty (60)
days following the Qualifying Termination Date.
(d)Benefit Continuation. For purposes of this Plan, “Benefit Continuation” means
that the Company shall provide (or cause to be provided) continued participation
by a Participant and his or her eligible dependents in the health, dental and
vision benefit plans in which the Participant participated immediately prior to
the Qualifying Termination (or, if more favorable, immediately before an event
giving rise to Good Reason termination rights) on the same basis as similarly
situated active employees, if possible under the terms of such benefit plans. If
continued participation in such plans is not possible, the Company shall provide
the Participant and his or her eligible dependents with substantially equivalent
coverage. Benefit Continuation shall be provided concurrently with any health
care benefit required under COBRA.


Section 3.03 Notice of Termination. Any purported termination of a Participant’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto. Notices
and all other communications provided for hereunder shall be in writing and
shall be deemed to have been duly given when delivered personally or by United
States registered mail, return receipt requested, postage prepaid, addressed, if
to the Participant, to the most recent address shown in the personnel records of
the Company and, if to the Company, to the address set forth in Section 6.01, or
to such other address as either party may have furnished to the other in writing
in accordance herewith. For purposes of this Plan, a “Notice of Termination”
shall mean a notice which shall (i) indicate the specific termination provision
in this Plan relied upon and (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Participant’s
employment under the provision so indicated.


Section 3.04 Coordination of Benefits. Notwithstanding anything set forth herein
to the contrary, to the extent that any severance payable under a plan or
agreement covering a Participant as of the date such Participant becomes
eligible to participate in this Plan constitutes deferred compensation under
Section 409A of the Code, then to the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, the portion of the
benefits payable hereunder equal to such other amount shall instead be provided
in the form set forth in such other plan or agreement.


Section3.05 Effect on Existing Plans. Benefits provided under this Plan by
reason of a Qualifying Termination on or before August 31, 2019 shall be, if
waived by a Participant before such a Qualifying Termination, in lieu of those
to which the Participant would be entitled under either the Senior Executive
Severance Plan or Key Employee Severance Plan of E. I. du Pont de Nemours and
Company or any successor thereto, and absent such a waiver no benefits shall be
provided under this Plan by reason of such a Qualifying Termination. Benefits
provided under this Plan otherwise shall be in lieu of benefits provided under
any other severance plan of the Company for which a Participant may be eligible
by reason of a Qualifying Termination if the aggregate value of the benefits
provided under this Plan exceeds the aggregate value of the benefits that
otherwise would be provided under such other severance plan.













--------------------------------------------------------------------------------





ARTICLE IV


SECTION 280G


Section 4.01 Treatment of Payments. Notwithstanding any other provision of the
Plan to the contrary, in the event that any payment or benefit received or to be
received by the Participant (including any payment or benefit received in
connection with a Change in Control or the termination of the Participant’s
employment, whether pursuant to the terms of the Plan or any other plan,
arrangement or agreement) (all such payments and benefits, including the
severance benefits payable hereunder, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the Excise Tax, then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
severance benefits payable hereunder shall be reduced to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income taxes on
such Total Payments and the amount of Excise Tax to which the Participant would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).


Section 4.02 Ordering of Reduction. In the case of a reduction in the Total
Payments pursuant to Section 4.01, the Total Payments shall be reduced in the
following order: (i) payments that are payable in cash the full amount of which
are treated as parachute payments under Treasury Regulation Section 1.280G-1,
Q&A 24(a) shall be reduced (if necessary, to zero), with amounts that are
payable last reduced first; (ii) payments and benefits due in respect of any
equity the full amount of which are treated as parachute payments under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24), shall next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, shall next be reduced;
(iv) payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24), shall next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) shall be next reduced
pro-rata.


Section 4.03 Additional Payments. If the Participant receives reduced payments
and benefits by reason of this Article IV and it is established pursuant to a
determination of a court of competent jurisdiction, which determination is not
subject to review or as to which the time to appeal such determination has
expired, or pursuant to an Internal Revenue Service proceeding, that the
Participant could have received a greater amount without resulting in any Excise
Tax, then the Company shall thereafter pay the Participant the aggregate
additional amount which could have been paid without resulting in any Excise Tax
as soon as reasonably practicable.


ARTIVLE V


RESTRICTIVE COVENANTS


Section5.01 Confidential Information. At all times following a Qualifying
Termination of a Participant’s employment with the Company, the Participant may
not use or disclose, except on behalf of the Company and pursuant to the
Company’s directions, any Company “Confidential Information” (i.e., information
concerning the Company and its business that is not generally known outside the
Company or any of its past parents, subsidiaries or affiliates, and includes,
but is not limited to, (a) trade secrets; (b) intellectual property; (c)
information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (d) information on customers or potential customers, including
customers’ names, sales records, prices, and other terms of sales and Company
cost information; (e) Company business plans, marketing plans, financial data
and projections; and (f) information received in confidence by the Company from
third parties). For purposes of this Section 5.01, information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company is considering for broader use, shall be deemed not
generally known until such broader use is actually commercially implemented.


Section 5.02 Non-Solicitation of Employees. During the Restricted Period, a
Participant may not, directly or indirectly, on behalf of the Participant or any
other individual, company or entity: (a) recruit, solicit or induce, or cause,
allow, permit or aid others to recruit, solicit or induce, any employee or
independent contractor of the Company to terminate his or her employment or
engagement with the Company and/or to seek employment with the Participant’s new
or prospective employer,





--------------------------------------------------------------------------------





as applicable, or (b) offer employment to or hire, or cause or aid others to
offer employment to or hire, any employee or independent contractor of the
Company.


Section 5.03 Non-Solicitation of Customers. During the Restricted Period, a
Participant may not, directly or indirectly, on behalf of the Participant or any
other individual, company or entity, solicit or participate in soliciting,
products or services competitive with or similar to products or services offered
by, manufactured by, designed by or distributed by the Company to any
individual, company or entity which was a customer or potential customer for
such products or services and with which the Participant had direct or indirect
contact regarding those products or services or about which the Participant
learned Confidential Information at any time during the two (2) years
immediately preceding the Qualifying Termination Date that the Participant was
employed or engaged by the Company or DowDuPont Inc. or any of its direct or
indirect subsidiaries.


Section 5.04 Non-Competition Regarding Products or Services. During the
Restricted Period, a Participant may not, directly or indirectly, on behalf of
the Participant or any other individual, company or entity, in any capacity,
provide products or services competitive with or similar to products or services
offered by the Company to any individual, company or entity which was a customer
for such products or services and with which customer the Participant had direct
or indirect contact regarding those products or services or about which customer
the Participant learned Confidential Information at any time during the two (2)
years immediately preceding the Qualifying Termination Date that the Participant
was employed or engaged by the Company or DowDuPont Inc. or any of its direct or
indirect subsidiaries.


Section 5.05 Non-Competition Regarding Activities. During the Restricted Period,
a Participant may not, directly or indirectly, on behalf of the Participant or
any other individual, company or entity, in any capacity, engage in activities
which are (a) entirely or in part the same as or similar to activities in which
the Participant engaged, for or on behalf of the Company or DowDuPont Inc. or
any of its direct or indirect subsidiaries, at any time during the two (2) years
immediately preceding the Qualifying Termination Date, and (b) in connection
with products, services or technological developments (existing or planned) that
are entirely or in part the same as, similar to, or competitive with, any
products, services or technological developments (existing or planned) on which
the Participant worked, for or on behalf of the Company or DowDuPont Inc. or any
of its direct or indirect subsidiaries, at any time during the two (2) years
immediately preceding the Qualifying Termination Date. This Section 5.05 applies
in countries in which the Participant has physically been present performing
work for the Company or DowDuPont Inc. or any of its direct or indirect
subsidiaries at any time during the two (2) years immediately preceding the
Qualifying Termination Date.


Section 5.06 Non-Disparagement. At all times following a Qualifying Termination,
subject to Section 5.07 below, the Participant may not, except to the extent
required by law or legal process, make, or cause to be made, any statement or
communicate any information (whether oral or written) that disparages or
reflects negatively on the Company or any of its officers, directors, partners,
shareholders, attorneys, employees and agents.


Section 5.07 Permitted Disclosures. Notwithstanding anything to the contrary in
this Plan, pursuant to 18 U.S.C. § 1833(b), each Participant understands that
the Participant will not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret of the Company
that (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or the Participant’s attorney and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. Notwithstanding anything to the contrary in this
Plan, each Participant understands that if the Participant files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Participant may disclose the trade secret to the Participant’s attorney and use
the trade secret information in the court proceeding if the Participant (x)
files any document containing the trade secret under seal, and (y) does not
disclose the trade secret, except pursuant to court order. Nothing in this Plan
or any agreement that the Participant has with the Company is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section. Further, nothing in this
Plan or any agreement that a Participant has with the Company shall prohibit or
restrict the Participant from making any voluntary disclosure of information or
documents concerning possible violations of law to any governmental agency or
legislative body, or any self-regulatory organization, in each case, without
advance notice to the Company.


Section 5.08 Reasonableness. In consideration of receiving payments and benefits
hereunder upon a Qualifying Termination, each Participant hereby acknowledges
that (a) the Participant’s obligations under this Article V are reasonable in
the context of the nature and scope of the Company’s business and the
competitive injuries likely to be sustained by the Company if the Participant
were to violate such obligations and (b) the payments and benefits provided
under this Plan are made in consideration of, and are adequately supported by,
the agreement of the Company to perform its obligations under this Plan and by
other consideration, which the Participant acknowledges constitutes good,
valuable and sufficient consideration.









--------------------------------------------------------------------------------





ARTICLE VI


CLAIMS PROCEDURES


Section 6.01 Initial Claims. A Participant who believes he or she is entitled to
a payment under the Plan that has not been received may submit a written claim
for benefits to the Plan within one hundred and twenty (120) days after the
Participant’s Qualifying Termination Date. Claims should be addressed and sent
to:


Corteva, Inc.
974 Centre Road, Building 735
Wilmington, DE 19805
Attention: Corporate Secretary
If the Participant’s claim is denied, in whole or in part, the Participant shall
be furnished with written notice of the denial within ninety (90) days after the
Administrator’s receipt of the Participant’s written claim, unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed one hundred and eighty (180) days shall apply. If
such an extension of time is required, written notice of the extension shall be
furnished to the Participant before the termination of the initial ninety
(90)-day period and shall describe the special circumstances requiring the
extension, and the date on which a decision is expected to be rendered. If
written notice of denial of the claim for benefits is not furnished within the
specified time, the claim shall be deemed to be denied. The Participant shall
then be permitted to appeal the denial in accordance with Section 6.02 below.
Written notice of the denial of the Participant’s claim shall contain the
following information:
(a)the specific reason or reasons for the denial of the Participant’s claim;
(b)references to the specific Plan provisions on which the denial of the
Participant’s claim was based;
(c)a description of any additional information or material required by the
Administrator to reconsider the Participant’s claim (to the extent applicable)
and an explanation of why such material or information is necessary; and
(d)a description of the Plan’s review procedures and time limits applicable to
such procedures, including a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.
(i)

Section 6.02 Appeal of Denied Claims. If the Participant’s claim is denied (or
deemed denied) and he or she wishes to submit a request for a review of the
denied claim, the Participant or his or her authorized representative must
follow the procedures described below:
(a)Upon receipt of the denied claim, the Participant (or his or her authorized
representative) may file a request for review of the claim in writing with the
Administrator. This request for review must be filed no later than sixty (60)
days after the Participant has received written notification of the denial (or
no later than sixty (60) days after the claim is deemed denied).
(b)The Participant has the right to submit in writing to the Administrator any
comments, documents, records or other information relating to his or her claim
for benefits.
(c)The Participant has the right to be provided with, upon request and free of
charge, reasonable access to and copies of all pertinent documents, records and
other information that is relevant to his or her claim for benefits.
(d)A request for review must set forth all of the grounds on which it is based,
all facts in support of the request and any other matters that the Participant
feels are pertinent.
(e)The review of the denied claim shall take into account all comments,
documents, records and other information that the Participant submitted relating
to his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.
(f)The Administrator may require the Participant to submit additional facts,
documents or other material as he or she may find necessary or appropriate in
making his or her review.
(p)

Section 6.03 Administrator’s Response to Appeal. The Administrator shall provide
the Participant with written notice of its decision within sixty (60) days after
the Administrator’s receipt of the Participant’s written claim for review. There
may be special circumstances which require an extension of this sixty (60)-day
period. In any such case, the Administrator shall notify the Participant in
writing within the sixty (60)-day period and the final decision shall be made no
later than one hundred and twenty (120) days after the Administrator’s receipt
of the Participant’s written claim for review. This notice of extension shall
describe the special circumstances necessitating the additional time and the
date by which the Administrator is to render his or her decision on review. The
Administrator’s decision on the Participant’s claim for review shall take into
account all comments, documents, records and other information submitted by the
applicant relating to the claim, without regard to whether such





--------------------------------------------------------------------------------





information was submitted or considered in the initial benefit determination,
shall be communicated to the Participant in writing and shall clearly state:
(a)the specific reason or reasons for the denial of the Participant’s claim;
(b)reference to the specific Plan provisions on which the denial of the
Participant’s claim is based;
(c)a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and
(d)a statement describing the Participant’s right to bring an action under
Section 502(a) of ERISA.
(u)

Section 6.04 Exhaustion of Administrative Remedies
. The exhaustion of these claims procedures is mandatory for resolving every
claim and dispute arising under the Plan. As to such claims and disputes:
(a)no claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and
(b)in any such legal action, all explicit and implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.


ARTICLE VII


ADMINISTRATION, AMENDMENT AND TERMINATION


Section 7.01 Administration. The Administrator has the exclusive right, power
and authority, in its sole and absolute discretion, to administer and interpret
the Plan. The Administrator has all powers reasonably necessary to carry out its
responsibilities under the Plan including (but not limited to) the sole and
absolute discretionary authority to:


(a)administer the Plan according to its terms and to interpret Plan policies and
procedures;
(b)resolve and clarify inconsistencies, ambiguities and omissions in the Plan
and among and between the Plan and other related documents;
(c)take all actions and make all decisions regarding questions of eligibility
and entitlement to benefits, and benefit amounts;
(d)make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of the Plan;
(e)process and approve or deny all claims for benefits; and
(f)decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.
The decision of the Administrator on any disputes arising under the Plan,
including (but not limited to) questions of construction, interpretation and
administration shall be final, conclusive and binding on all persons having an
interest in or under the Plan. The Administrator may delegate any of its duties
hereunder to such person or persons from time to time as it may designate. Any
such delegation shall be in writing.
Section 7.02 Amendment and Termination. The Plan may be amended or terminated by
the Compensation Committee or the Board at any time, provided that, without the
consent of an affected Participant, the Plan may not be amended or terminated in
respect of the Participant during the twenty-four (24) months immediately
following a Change in Control or following such Participant’s Qualifying
Termination. The CEO may amend Exhibits A-1 through A-4 from time to time before
a Change in Control to designate as Participants individuals who are employees
of the Company but who are not executive officers under the Exchange Act at such
time.
ARTICLE VIII


GENERAL PROVISIONS


Section 8.01 At-Will Employment. The Plan does not alter the status of each
Participant as an at-will employee of the Company. Nothing contained herein
shall be deemed to give any Participant the right to remain employed by the
Company or to interfere with the rights of the Company to terminate the
employment of any Participant at any time, with or without Cause.









--------------------------------------------------------------------------------





Section 8.02 Effect on Other Plans, Agreements and Benefits


(a)Each Participant who incurs a Qualifying Termination shall remain entitled to
any benefits to which he or she would otherwise be entitled under the terms and
conditions of the Company’s tax-qualified retirement plans and non-qualified
deferred compensation plans and nothing contained in the Plan is intended to
waive or relinquish the Participant’s vested rights in such benefits.
(b)Any severance benefits payable to a Participant under the Plan shall not be
counted as compensation for purposes of determining benefits under any other
benefit policies or plans of the Company, except to the extent expressly
provided therein.
(c)Subject to Section 3.02(b)(v), the treatment of any equity incentive
compensation awards made to a Participant shall be governed by the terms of the
applicable equity plan and equity award agreement.
(d)The payments and benefits under the Plan shall be reduced, but not below
zero, by the amount of any statutory severance payments to which a Participant
is entitled in connection with his or her Qualifying Separation by reason of
statutory requirements applicable outside the United States and nothing
contained in the Plan is intended to waive or relinquish the Participant’s
rights in such statutory benefits.


Section 8.03 Mitigation. Except as provided in Section 3.02(d) or by reason of
the definition of Benefit Continuation Period, the amount of any payment or
benefit provided for in this Plan shall not be reduced by any compensation
earned by the Participant as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Participant to the Company, or otherwise.


Section 8.04 Severability. The invalidity or unenforceability of any provision
of the Plan shall not affect the validity or enforceability of any other
provision of the Plan. If any provision of the Plan is held by a court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision shall be deemed modified, amended and narrowed to the extent necessary
to render such provision legal, valid and enforceable, and the other remaining
provisions of the Plan shall not be affected but shall remain in full force and
effect.


Section 8.05 Headings and Subheadings; Gender. Headings and subheadings
contained in the Plan are intended solely for convenience and no provision of
the Plan is to be construed by reference to the heading or subheading of any
section or paragraph. References in this Plan to any gender include references
to all genders, and references to the singular include references to the plural
and vice versa.


Section 8.06 Unfunded Obligations. The amounts to be paid to Participants under
the Plan are unfunded obligations of the Company. The Company is not required to
segregate any monies or other assets from its general funds with respect to
these obligations. Participants shall not have any preference or security
interest in any assets of the Company other than as a general unsecured
creditor.
        
Section 8.07 Successors. The Plan shall be binding upon any successor to the
Company, its assets, its businesses or its interest (whether as a result of the
occurrence of a Change in Control or otherwise), in the same manner and to the
same extent that the Company would be obligated under the Plan if no succession
had taken place. In the case of any transaction in which a successor would not
by the foregoing provision or by operation of law be bound by the Plan, the
Company shall require any successor to the Company to expressly assume the Plan
in writing and honor the obligations of the Company hereunder, in the same
manner and to the same extent that the Company would be required to perform if
no succession had taken place. All payments and benefits that become due to a
Participant under the Plan shall inure to the benefit of his or her heirs,
assigns, designees or legal representatives.


Section 8.08 Transfer and Assignment. Neither a Participant nor any other person
shall have any right to sell, assign, transfer, pledge, anticipate or otherwise
encumber, transfer, hypothecate or convey any amounts payable under the Plan
prior to the date that such amounts are paid, except that, in the case of a
Participant’s death, such amounts shall be paid to the Participant’s
beneficiaries.


Section 8.09 Waiver. Any party’s failure to enforce any provision or provisions
of the Plan shall not in any way be construed as a waiver of any such provision
or provisions, nor prevent any party from thereafter enforcing each and every
other provision of the Plan.


Section 8.10 Governing Law. To the extent not pre-empted by federal law, the
Plan shall be construed in accordance with and governed by the laws of the State
of Delaware without regard to conflicts of law principles. Any action or
proceeding to enforce the provisions of the Plan shall be brought only in a
state or federal court located in the State of Delaware





--------------------------------------------------------------------------------





in New Castle County and the Company and each Participant shall be deemed to
have consented to the venue and jurisdiction of such court.


Section 8.11 Clawback. Any amounts payable under the Plan are subject to any
policy (whether in existence as of the Effective Date or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to the Participant. The Company shall make any determination for
clawback or recovery in its sole discretion and in accordance with any
applicable law or regulation.


Section 8.12 Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.


Section 8.13 Section 409A. The intent of the Company and the Participants is
that payments and benefits under this Plan be exempt from, or comply with,
Section 409A of the Code, and accordingly, to the maximum extent permitted, this
Plan shall be interpreted and administered to be in accordance therewith.
Notwithstanding anything contained herein to the contrary, a Participant shall
not be considered to have terminated employment with the Company for purposes of
any payments under this Plan which are subject to Section 409A of the Code until
the Participant would be considered to have incurred a “separation from service”
within the meaning of Section 409A of the Code. Each amount to be paid or
benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Plan that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Plan during the six
(6)-month period immediately following a Participant’s separation from service
shall instead be paid on the first business day after the date that is six (6)
months following the Participant’s separation from service (or, if earlier,
death). To the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, amounts reimbursable to the
Participant under this Plan shall be paid to the Participant on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in-kind benefits
provided) during any one year may not effect amounts reimbursable or provided in
any subsequent year. The Company makes no representation that any or all of the
payments described in this Plan shall be exempt from or comply with Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to any such payment. The Participant shall be solely responsible for
the payment of any taxes and penalties incurred under Section 409A of the Code.
Notwithstanding anything in this Plan to the contrary, in the event any payments
hereunder could occur in one of two calendar years as a result of being
dependent upon the general release of claims becoming nonrevocable, then, to the
extent required to avoid penalties under Section 409A of the Code, such payments
shall commence or be made on the first regularly scheduled payroll date of the
Company, following the date the general release of claims becomes nonrevocable,
that occurs in the second of such two calendar years.







